             Case 2:20-cv-00935-NBF Document 1 Filed 06/23/20 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 GENERAL NUTRITION CORPORATION,                   )
 300 Sixth Avenue, Pittsburgh, Pennsylvania       )
                                                      Civil Action No.     2:20-cv-935
 15222,                                           )
                                                  )
                                                  )
                                                  )
                    Plaintiff,                    )
                                                  )
                                                  )
                                                  )
         v.
                                                  )
                                                  )
                                                  )
 PETSMART, INC., 19601 N. 27th Avenue,            )
 Phoenix, Arizona 85027                           )
                                                  )
                                                  )

                    Defendants.

                                  COMPLAINT AND JURY DEMAND

        General Nutrition Corporation (hereinafter, “GNC”) by and through its undersigned

counsel, files the following Complaint seeking monetary damages, stating as follows:


                                     I.     INTRODUCTION

        1.         This case involves the failure of Defendant, PetSmart, Inc. (hereinafter,

“PetSmart”) to pay GNC in excess of $1.3 Million for product pursuant to the Parties’ written

contractual agreement and to compensate GNC, in full, for manufacturing $5 million worth of

product pursuant to PetSmart’s product forecasts.

                                      II.    THE PARTIES

        2.         GNC is a corporation organized under the laws of the Commonwealth of

Pennsylvania.       Its principal place of business is located at 300 Sixth Avenue, Pittsburgh,




LEGAL\46859748\2
             Case 2:20-cv-00935-NBF Document 1 Filed 06/23/20 Page 2 of 13




Pennsylvania 15222.

        3.         Upon information and belief, PetSmart is organized under the laws of Delaware.

Its principal place of business is located at 19601 N. 27th Avenue, Phoenix, Arizona 85027.

                                III.    JURISDICTION AND VENUE

        4.         This Court has original subject matter jurisdiction of the claims herein pursuant to

28 U.S.C. § 1332 as the parties are citizens of different states and the amount in controversy,

exclusive of interest and costs, is in excess of seventy-five thousand dollars ($75,000.00).

        5.         Defendant is subject to the personal jurisdiction of this Court because Defendant

does business in this District and a substantial portion of the events giving rise to this action

occurred in this District.

        6.         Venue is also proper in this Court pursuant to 28 U.S.C. § 1391 because the

agreements which have been breached were signed by GNC in Pittsburgh and the harm to GNC is

substantially focused on GNC’s principal place of business.

        7.         All conditions precedent to this action have occurred, been performed, or have been

waived.

                                       IV.   FACTUAL BACKGROUND

        8.         GNC manufactures and sells health and nutrition products, including vitamins,

minerals, and supplements. GNC also manufactures and sells various pet nutrition and pet health

products.

        9.         PetSmart is a nation-wide pet supply chain store which sells pet products both in

its physical stores and through its website.




                                                    2
LEGAL\46859748\2
           Case 2:20-cv-00935-NBF Document 1 Filed 06/23/20 Page 3 of 13




        10.        In 2010 GNC and PetSmart entered into a contractual relationship whereby GNC

would provide PetSmart with products which PetSmart would sell at it physical stores and on its

website.

        11.        As part of the 2010 contract, the parties included a clause whereby GNC would

provide PetSmart with a 2% discount for expired, discontinued, or damaged product.

                           The Parties Negotiate An Amended Agreement

        12.        In or around 2015, PetSmart notified that GNC that it was not going to renew the

2010 contract, which then expired.

        13.        On or about February 25, 2015, the Parties entered into an Amended and Restated

Agreement, attached hereto as Exhibit A and incorporated by reference as if fully set forth herein.

        14.        The Parties did not include any clause providing for a discount to PetSmart for lost,

stolen, or damaged goods in the Amended and Restated Agreement.

        15.        Section 6a of the Amended and Restated Agreement provided PetSmart with a 1%

discount for any invoice that it paid within 35 days, and required the invoice to be paid “in full”

within 36 days.

        16.        Section 22 of the Amended and Restated Agreement provides that it “constitutes

the entire agreement of the parties hereto” and “may not be modified or amended except by writing

signed by the parties hereto.”

        17.        On or about December 21, 2016, the Parties entered into Amendment No. 1, which

specifically amended the Amended and Restated Agreement (hereinafter, “Amendment No. 1”),

attached hereto as Exhibit B and incorporated by reference herein.




                                                     3
LEGAL\46859748\2
           Case 2:20-cv-00935-NBF Document 1 Filed 06/23/20 Page 4 of 13




        18.        Through Amendment No. 1, GNC agreed to reinsert PetSmart’s 2% discount for

lost, stolen, outdated and damaged goods. Specifically, Section 3 of Amendment No. 1 provides,

in part, that,

                   The parties agree that a two percent (2%) discount will be applied to the
                   gross price of each invoice (the “Damage Allowance”) to cover lost, stolen,
                   outdated, or damaged Product after acceptance by PetSmart. The Damage
                   Allowance shall be deducted by GNC against each invoice issued to
                   PetSmart.

        19.        Section 3b of Amendment No. 1 further confirms that GNC would be responsible

for only two things relating to the Damage Allowance: the 2% off invoice and “for remitting

chargebacks/penalties for shipping Products in a manner that is not compliant with the shipping

standards as set forth in the attached Exhibit A, Vendor Performance Standards” (hereinafter,

“VPS”).

        20.        In Section 3b of Amendment No. 1, PetSmart promised the following:

                   Beginning in PetSmart’s 2017 fiscal year, PetSmart shall provide GNC with
                   a monthly report of actual Product damages that includes, to the extent
                   practicable, a description of the nature of the damages

        21.        Section 3b of Amendment No. 1 did not incorporate by reference all of the VPS.

Rather, it only referenced the shipping standards.

        22.        At least twice during the Parties’ negotiations over Amendment No. 1, PetSmart

proposed, and GNC explicitly rejected, in writing, any clause which would require GNC to

reimburse PetSmart for any lost, stolen, outdated, or damaged goods above 2%.

        23.        Thus, the final and signed version of Amendment No. 1 required GNC to reimburse

PetSmart for any lost, stolen, outdated, or damaged goods only 2% (hereinafter, the “Damage

Allowance”).




                                                    4
LEGAL\46859748\2
           Case 2:20-cv-00935-NBF Document 1 Filed 06/23/20 Page 5 of 13




        24.        Section 5 of Amendment No. 1 provides that “[e]xcept as specifically modified and

amended herein, the terms and conditions of the [Amended and Restated] Agreement remain in

full force and effect.”

        25.        After Amendment No. 1 became effective in December 2016, and throughout 2017,

PetSmart did not seek to recoup any costs in excess of the 2% off invoice for lost, stolen, outdated,

or damaged goods.

        26.        On or around February 15, 2018, the Parties signed a 2018 Vendor Purchasing

Terms (hereinafter, “VPT”), attached hereto as Exhibit C, which, again, listed the damage

allowance as 2%.

        27.        Section 3 of the VPT includes one sentence which states that the 2% defective

damage allowance “does not include all funding provided by [GNC] including, without limitation,

damage and freight overages, display corrugate, or 3rd party activity.”

        28.        Section 4 of the VPT limits the foregoing general language by stating that the entire

VPT is “subject to & governed by the existing agreements between the parties.”

        29.        Thus, pursuant to the language of the VPT, the VPT is subject to the Amended and

Restated Agreement and Amendment No. 1, which explicitly states that PetSmart is only entitled

to a 2% deduction for lost, stolen outdated or damaged goods and for chargebacks/penalties

relating to shipping errors.

              PetSmart Deducts Above The Agreed Upon 2% Damage Allowance

        30.        Starting on or about September 21, 2018, and in violation of the Amended and

Restated Agreement and Amendment No. 1, PetSmart began deducting amounts owed to GNC in

excess of the agreed upon 2% Damage Allowance for what PetSmart referred to as “Defectives

Shortfall Bill.”



                                                     5
LEGAL\46859748\2
           Case 2:20-cv-00935-NBF Document 1 Filed 06/23/20 Page 6 of 13




        31.        PetSmart has continued to take deductions for “Defectives Shortfall” in violation

of the parties’ agreement.

        32.        Through May 6, 2020, the total deductions for “Defectives Shortfall” in excess of

the agreed upon 2% Damage Allowance is $1,051,277.18, not including interest.

        33.        In violation of Section 3b of Amendment 1, PetSmart has failed or refused to

provide GNC with a monthly report of actual Product damages that includes, to the extent,

practicable, a description of the nature of the damages.

        34.        Therefore, GNC has no way of knowing what is included in the “Defectives

Shortfall,” including whether the deductions are for lost, stolen, outdated, and/or damaged goods,

or why the deductions were taken.

        35.        Pursuant to Section 6a of the Amended and Restated Agreement, PetSmart’s

payments to GNC for each invoice was due in full to GNC no later than 36 days after PetSmart’s

receipt of the applicable invoice.

              PetSmart Breaches The Covenant Of Good Faith And Fair Dealing

        36.        The failure to provide monthly reports to GNC as required by the parties’

contractual agreement and instead taking unaccounted for, after the fact deductions, violates

PetSmart’s covenant of good faith and fair dealing.

        37.        During the Parties’ relationship, PetSmart would provide GNC with monthly or bi-

weekly forecasts stating how much product PetSmart predicted it would need for the next six

month period.

        38.        Upon information and belief, PetSmart intended GNC to rely and act on these

projections so that PetSmart would always be stocked with the amount of inventory it needed.




                                                   6
LEGAL\46859748\2
            Case 2:20-cv-00935-NBF Document 1 Filed 06/23/20 Page 7 of 13




        39.        During the Parties’ relationship, GNC relied on PetSmart’s forecast in determining

how much product to manufacture for PetSmart.

        40.        On or around August 30, 2019, PetSmart provided GNC with its forecast worth

$4,970,104 covering 103 different products. Prior to that date, the amount forecast throughout

2019 had never been below that amount, and the number of products covered was consistently

over 100.

        41.        Two weeks later, PetSmart issued a forecast worth $2,073,830, covering 56

products.

        42.        As GNC had done in the past, GNC relied on the forecasts from PetSmart and

manufactured approximately $5 million worth of product for PetSmart to meet its demand.

        43.        As a result of PetSmart’s actions, GNC was left with in excess of $3 million worth

of unsold product.

        44.        PetSmart had previously notified GNC that it was going to terminate the parties’

agreement in February 2020.

        45.        Therefore, at the time PetSmart reduced its forecast by almost 60%, it knew or

should have known that GNC would have been stuck with the product it had manufactured for

PetSmart at the end of the parties’ contract.

        46.        When GNC tried to resolve the forecast issue, a PetSmart executive said this about

that the procedure that PetSmart had been directing GNC to follow for the past several years: “I’ve

never liked these order projections as they tend to be very inaccurate. If you are using these to plan

your production I would always caution or ask any vendor to not use these to plan their

production.”




                                                   7
LEGAL\46859748\2
           Case 2:20-cv-00935-NBF Document 1 Filed 06/23/20 Page 8 of 13




        47.        In other words, PetSmart was telling GNC not to use the very projections which

PetSmart had used on a regular basis in its dealings with GNC.

        48.        GNC has attempted to mitigate its loss by attempting to sell the remaining product

to its other customers.

        49.        GNC’s attempt to sell the remaining product to its other customers cost GNC

valuable time and money.

        50.        Although GNC has been able to sell some of the excess product, GNC has only

been able to sell the excess product at a discounted rate to its other customers, resulting in a loss

to GNC.

        51.        As a result of PetSmart’s actions, GNC has incurred over $3 million in damages,

not including interest.

                                           COUNT I
                                      BREACH OF CONTRACT

        52.        GNC hereby incorporates by reference the allegations set forth in Paragraphs 1-45

as if fully set forth herein.

        53.        PetSmart has failed and refused to meet its contractual obligations to GNC by

failing to pay the full amounts owed to GNC within 36 days of its receipt of the applicable invoices

and, instead deducting in excess of the agreed upon 2% Damage Allowance.

        54.        The total amount of the deductions taken by PetSmart in violation of its contractual

obligations in excess of $1.3 million.

        55.        As a result of PetSmart’s material breach, GNC has sustained compensatory

damages in excess of $1.3 million with the exact amount to be established at trial.

        56.        Despite numerous demands for payment, PetSmart has failed or refused to pay

GNC the amounts it owes.


                                                    8
LEGAL\46859748\2
           Case 2:20-cv-00935-NBF Document 1 Filed 06/23/20 Page 9 of 13




        57.        Section 24 of the Amended and Restated Agreement provides that the Agreement

is to be governed and construed in accordance with the laws of Arizona.

        58.        GNC has agreed to pay attorney’s fees to its undersigned counsel.

        59.        Therefore, in accordance with Arizona Statute Section 12-341.01 it is entitled to

recover its attorney’s fees and costs in an amount that will be established at trial.



                                              COUNT II
                                       UNJUST ENRICHMENT
                                        Plead in the Alternative

        60.        GNC hereby incorporates by reference the allegations set forth in Paragraphs 1

through 59 of this Complaint as if fully set forth herein.

        61.        Since on and before 2018, PetSmart represented to GNC that it would pay the

agreed upon price for the product it ordered on the representation that PetSmart would pay for the

product, with the exception of a 2% Damage Allowance for lost, stolen, and damaged goods.

        62.        Based on PetSmart’s representations, GNC shipped the requested product to

PetSmart.

        63.        PetSmart has been unjustly enriched by accepting the benefit of ordering, receiving,

and accepting product from GNC and not compensating GNC in full for that product.

        64.        As a result of PetSmart’s unjust enrichment, GNC has sustained actual damages in

excess of $1.3 million with the exact amount to be established at trial.

                                           COUNT III
                                      PROMISORY ESTOPPEL

        65.        GNC hereby incorporates by reference the allegations set forth in Paragraphs 1

through 64 of this Complaint as if fully set forth herein.




                                                    9
LEGAL\46859748\2
          Case 2:20-cv-00935-NBF Document 1 Filed 06/23/20 Page 10 of 13




        66.        In Section 3b of Amendment No. 1, PetSmart promised to provide GNC with a

monthly report of actual product damages including, to the extent practicable, a description of the

nature of the damages.

        67.        GNC reasonably relied to its detriment on PetSmart’s promised.

        68.        Based on PetSmart’s promise, it is estopped from claiming that it is entitled to take

a deduction for damaged product in excess of the agreed upon 2% off invoice.

        69.        As a result of PetSmart’s actions, GNC has sustained actual damages in excess of

$1.3 million with the exact amount to be established at trial.



                                               COUNT IV

     BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

        70.        GNC hereby incorporates by reference the allegations set forth in Paragraphs 1- 69

as if fully set forth herein.

        71.        The Amended and Restated Agreement is governed by Arizona law.

        72.        Pursuant to Arizona law, the Amended and Restated Agreement, along with

Amendment No. 1, contains an implied covenant of good faith and fair dealing.

        73.        As set forth above, during the Parties’ relationship, PetSmart provided GNC with a

forecast of its product needs on a bi-weekly to monthly basis.

        74.        During the Parties’ relationship, GNC routinely relied on the provided forecast to

manufacture enough product to fulfill PetSmart’s orders.

        75.        PetSmart knew or should have known that GNC had been relying on its forecasts

to fulfill PetSmart’s orders.




                                                    10
LEGAL\46859748\2
          Case 2:20-cv-00935-NBF Document 1 Filed 06/23/20 Page 11 of 13




        76.        It was not until September 2019, many years into the Parties’ relationship, that

PetSmart told GNC that its own forecasts were inaccurate and could not be relied upon.

        77.        PetSmart’s abrupt change in the use of the forecast, without warning and after GNC

had relied on those forecasts to manufacture approximately $5 million worth of goods, prevented

GNC from receiving the benefits and entitlements of the agreement between the Parties.

        78.        PetSmart provided GNC with a forecast requiring approximately $5 million worth

of product, knowing that GNC would rely on that forecast to produce enough product to meet

PetSmart’s forecasted needs.

        79.        PetSmart then reduced its forecast by almost $3 million, without warning, knowing

that GNC had already relied on its previous forecasts to manufacture product for PetSmart.

        80.        As a direct result of PetSmart’s actions, GNC has sustained actual and

consequential damages in excess of $3 million with the exact amount to be established at trial.

        81.        PetSmart’s actions in telling GNC, after the fact, that GNC should not have relied

upon PetSmart’s own forecasts constitutes and abuse of power to specify terms and/or an

interference with GNC’s performance.

        82.        Based on the foregoing, PetSmart has breached its duty of good faith and fair

dealing with GNC.

        83.        GNC has agreed to pay attorney’s fees to its undersigned counsel. The amount of

attorney’s fees and costs to which GNC is entitled under Arizona Statute Section 12-341.01 will

be established at trial.




                                                   11
LEGAL\46859748\2
           Case 2:20-cv-00935-NBF Document 1 Filed 06/23/20 Page 12 of 13




                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment in its favor and against Defendant as

follows:

        (i)        That the Court award GNC compensatory, liquidated, and consequential damages

as a result of PetSmart’s breach of contract, promissory estoppel and unjust enrichment, in an

amount in excess of $1.3 million, plus interest, costs, and attorney’s fees;

        (ii)       That the Court award GNC compensatory, liquidated, and consequential damages

as a result of PetSmart’s breach of the implied covenant of good faith and fair dealing in an

amount in excess of $3 million, plus interest, costs, and attorney’s fees;

        (iv)       That the Court award Plaintiffs all fees and costs incurred in this action,

including its attorney’s fees;

        (vi)       That the Court enter judgment against Defendant for prejudgment interest; and

        (vi)       That the Court award such other relief as this Court shall deem just and equitable

under the circumstances.

                                            JURY DEMAND

        GNC demands a trial by jury of all issues so triable as a matter of right.



                                             Respectfully submitted,

                                                  /s/ Peter J. Ennis
                                                  Peter J. Ennis, Esq.
                                                  PA ID No. 45754
                                                  pennis@cozen.com

                                                  Cozen O’Connor
                                                  One Oxford Centre
                                                  301 Grant Street, 41st Floor
                                                  Pittsburgh, PA 15219
                                                  (412) 620-6500

                                                    12
LEGAL\46859748\2
          Case 2:20-cv-00935-NBF Document 1 Filed 06/23/20 Page 13 of 13




                                      (412) 275-2351 (Fax)


Dated: June 23, 2020




                                        13
LEGAL\46859748\2
